TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON MOTION FOR REHEARING



NO. 03-11-00110-CV


Jon Alan Ashcraft, Appellant

v.

Estate of Jay Arden Ashcraft and Richard Trachtenberg, Administrator, Appellees




FROM THE PROBATE COURT NO. 1 OF TRAVIS COUNTY,
NO. C-1-PB-10-000318, HONORABLE GUY S. HERMAN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N


		On August 2, 2011, the panel issued an opinion and judgment in this appeal. 
Appellant filed a motion for rehearing, extending our plenary power, which remains pending before
this Court.  On August 28, 2012, Appellant filed an unopposed motion to dismiss the appeal. 
Appellant states that the parties have reached an agreement and have settled all matters in this case. 
Accordingly, we grant appellant's motion to dismiss, withdraw the court's opinion and judgment
dated August 2, 2011,  and dismiss the appeal.  See Tex. R. App. P. 42.1(a)(1).   Appellant's motion
for rehearing is dismissed as moot.

						__________________________________________
						Melissa Goodwin, Justice
Before Justices Puryear, Rose and Goodwin
Dismissed on Appellant's Motion
Filed:   September 18, 2012